Shepley, C. J.
— The principal cause of complaint insisted upon is, the refusal to instruct the jury, “ that if the plaintiff’s well would not have received any injury from the manure lying there, but for the extraordinary rain that fell, the plaintiff’s action could not be maintained.”
This request assumes, that if the waters of the well would not have been injured without such a rain, and that they were injured by such a rain, by reason of the negligence of the defendant there could be no legal cause of action.
A person should not place or negligently allow a deleterious substance to remain, where the useful waters of another may be corrupted either by the ordinary or extraordinary, and yet not very uncommon, action of the elements.
Exceptions overruled.
Wells, Howard and Hathaway, J. J., concurred.